Citation Nr: 1400869	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-42 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to service connection for a heart condition, to include atrial fibrillation and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from January 1965 to October 1967.  The Veteran also served in the United States Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision, which denied the Veteran's claim for service connection for atrial fibrillation (claimed as a heart condition).  This issue was recharacterized, as listed above, and remanded for further development in a February 2013 Board remand. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2012 at the Boise, Idaho, RO.  A transcript of this hearing has been associated with the claims file.

In the September 2013 Informal Hearing Presentation, the representative provided website links to several articles regarding diabetes and atrial fibrillation.  Neither the representative nor the Veteran indicated that they wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  However, as this issue is being remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate the claim, as done below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a heart condition, to include atrial fibrillation and ischemic heart disease.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, this issue was remanded in February 2013 in part to seek a medical opinion regarding the etiology of any diagnosed heart disorder.  The examiner was asked to provide an opinion as to whether it is at least as likely as not that any diagnosed heart disability is medically related to the Veteran's service, to include his exposure to herbicides in Vietnam.  It was noted that the whole file must be reviewed; however, attention was invited to a September 2011 opinion submitted by the Veteran's treating physician, which suggested that there may be a relationship between the Veteran's service in Vietnam and his current heart disorders.  The examiner was asked to provide the reasons behind any opinion expressed.
	
In June 2013, the Veteran underwent a VA examination.  The examiner determined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that this Veteran did not meet the criteria for ischemic heart disease, and that the basis for congestive heart failure and atrial fibrillation is not ischemia but idiopathic.  

The June 2013 VA examiner did not discuss the Veteran's assertions regarding his exposure to herbicides in Vietnam in this opinion.  Moreover, the examiner did not discuss the September 2011 opinion.  Further, the Veteran's representative asserted in the September 2013 Informal Hearing Presentation that the Veteran's atrial fibrillation is related to his service-connected diabetes mellitus, a theory of entitlement that had not previously been set forth or considered.

As such, an addendum medical opinion should be obtained on this matter from the June 2013 VA examiner.  The examiner should opine as to whether it is at least as likely as not that the Veteran's diabetes mellitus caused or aggravated any diagnosed heart condition.  The examiner should also provide a detailed rationale for her opinion that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  This rationale should discuss both the Veteran's in-service exposure to herbicides and the September 2011 medical opinion.

Moreover, as this issue is already being remanded for further development, all available VA treatment records that have not yet been associated with the claims file should be obtained.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1. Obtain any and all recent VA treatment records that have not yet been associated with the claims file. 

2. When the above action has been accomplished, arrange for the Veteran's entire claims folder to be returned to the VA examiner who conducted the June 2013 VA examination.  The VA examiner should be requested to review the claims file, to specifically include the September 2011 opinion, and address the following:

a. Provide a rationale for the opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran's in-service herbicide exposure should specifically be discussed, as well as the September 2011 opinion.

b. Provide an opinion as to whether it is at least as likely as not that the Veteran's diabetes mellitus caused or aggravated any diagnosed heart condition.  Aggravations means a permanent worsening beyond the natural progression of the disease.

The term "as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the reasons behind any opinions provided.

A complete rationale for all opinions should be provided. 

If the June 2013 VA examiner is unavailable, have an appropriate physician review the Veteran's claims file and provide the above requested opinions.

3. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


